Exhibit 10.26

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of April 1, 2016
(the “Amendment Date”) is by and between IASIS Healthcare Corporation, a
Delaware corporation (the “Company”), and John Doyle (the “Executive”). The
Company and Executive are sometimes referred to herein individually as “party”
and collectively as the “parties”.

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated September 30, 2010 (the “Agreement”).

WHEREAS, the Company and Executive desire to amend the Agreement on the terms
and conditions set forth herein.

NOW, THEREFORE, as consideration of the mutual covenants contained in this
Amendment and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

 

  11. Amendment to Section 2. Section 2 of the Agreement shall be amended and
restated in its entirety as follows:

“2. Term. Subject to termination pursuant to Section 10 hereof, the term of the
employment by the Company of the Executive pursuant to this Agreement (as the
same may be extended, the ‘Term’) shall continue until March 31, 2019. On
March 31, 2019, and on each subsequent anniversary thereof, the Term shall
automatically be extended for a period of one (1) additional year following the
expiration of the otherwise applicable Term unless, not later than ninety
(90) days prior to any such anniversary date, either party hereto shall have
notified the other party hereto in writing that such extension shall not take
effect.”

 

  12. Amendment to Section 10(g). The first sentence of Section 10(g) of the
Agreement shall be amended to replace “Section 2(b)” with “Section 2.”

 

  13. Amendment to Section 10(h). Section 10(h) of the Agreement shall be
amended to replace “Section 2(b)” with “Section 2.”

 

  14. Amendment to Section 10(i). The first sentence of Section 10(i) of the
Agreement shall be amended to replace “Section 2(b)” with “Section 2.”

 

  15. Entire Agreement and Amendments. This Amendment shall be effective as of
the Amendment Date. Except as expressly provided by this Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.
This Amendment and the Agreement contain the entire agreement of the parties
relating to the matters contained herein and supersedes all prior agreements and
understandings, oral or written, between the parties with respect to the subject
matter hereof. No provision of this Amendment may be amended or waived, unless
such amendment or waiver is agreed to in writing, signed by the Executive and by
a duly authorized officer of the Company.

 

1



--------------------------------------------------------------------------------

  16. Execution. This Amendment may be executed in multiple counterparts each of
which shall be deemed an original and all of which shall constitute one and the
same instrument.

 

  17. Controlling Law. The laws of the State of Delaware shall govern the
execution, validity, interpretation and performance of this Amendment.

 

  18. Headings. Headings used in this Amendment are for convenience of reference
only and for no other purpose.

IN WITNESS WHEREOF, the parties have executed this Amendment on and caused the
same to be duly delivered on their behalf on the day and year first written
above.

 

IASIS HEALTHCARE CORPORATION

By:

  LOGO [g275632ex1026p02a.jpg]  

 

Name:

 

W. Carl Whitmer

Title:

 

President and CEO

EXECUTIVE

By:

  LOGO [g275632ex1026p02b.jpg]  

 

 

John Doyle

Date:

 

May 16, 2016

 

2